            LAW OFFICES OF NOLAN KLEIN, P.A.                                     ATTORNEYS & COUNSELORS

             5550 GLADES ROAD, SUITE 500
             BOCA RATON, FL 33431
             PH: (954) 745-0588

             www.nklegal.com

                                                                                 HECTOR V. RAMIREZ, ESQ.
                                                                                 ramirez@nklegal.com


                                                       January 7, 2020                          USDC SDNY
                                                                                                DOCUMENT
            VIA ECF                                                                             ELECTRONICALLY FILED
            Honorable Judge Lorna G. Schofield                                                  DOC #:
            United States District Court                                                        DATE FILED: 1/8/2020
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                    Re:        Mercer v. 225 East President Street, LLC
                               SDNY Case No.: 1:19-cv-09071-LGS

            Dear Judge Schofield,

                     This office represents the Plaintiff, Stacey Mercer, in the above-captioned case. An initial
            pre-trial conference is scheduled for January 14, 2020 at 10:30 a.m.

                    On December 19, 2019, a status letter was filed informing the Court that Plaintiff had been
            in communication with Steve Green, a principal of Defendant, 225 East President Street, LLC. To
            date, no further communications have taken place between the parties. Mr. Green left a message
            for Plaintiff while he was away on vacation and out of the office during the holidays. Plaintiff has
            since returned the message with no further contact. As such, Plaintiff respectfully requests that this
            Court adjourn the conference to an alternate date and time to allow Defendant time to make an
            appearance. This is our second request for an adjournment of this conference, and the request will
            not prejudice any parties or affect any other scheduled dates.

                    We thank the Court for your time and consideration in this matter.

Per the affidavit of service (Dkt. No. 8) and December 3, 2019,     Respectfully Submitted,
Order (Dkt. No. 9), Defendant was required to appear by
November 29, 2019. Since the parties have not yet resolved the Law Offices of Nolan Klein, P.A.
matter, Defendant shall appear immediately. The January 14,
2020, 10:30 a.m. conference is adjourned until January 21, 2020,
at 10:30 a.m. The parties shall file their conference materials, in By: /s/ Hector V. Ramirez
accordance with Dkt. No. 3, as soon as possible and no later than       HECTOR V. RAMIREZ, ESQ.
January 14, 2020. Further failure to comply with Court orders
may result in sanctions. Because Defendant has not yet
appeared, Plaintiff's counsel is respectfully directed to (1)
communicate the substance of this Order to Defendant by
telephone and (2) send a copy by e-mail, or if necessary, by mail.

Dated: January 8, 2020
        New York, New York
